DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 6, 19 have been canceled. Claims 21 and 22 have been added. Claims 1-4, 7-18, 20-22 are pending.
Election/Restrictions
Applicant’s election of Group I, claims 1-4, 7-13, 21, 22, in the reply filed on 5-11-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 14-18, 20 have been withdrawn. 
Claims 1-4, 7-13, 21, 22 are under consideration. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-13, 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. Claim 1 recites isolated multipotent adult stem cells (MASCs) expressing EREG and ROS1 [ ], wherein the MASCs do not express OCT4 and Sox2 and/or Nanog. This judicial exception is not integrated into a practical application because it is a natural product isolated from the bone marrow, dental pulp, adipose tissue (pg 1, last para; pg 9, lines 23-26). The and ROS1 or any other protein listed in claim 1 by teaching what cells they can become upon exposure to different differentiation conditions. Pg 29, lists ROS1 under “other genes” that are not endodermal, ectodermal or germline genes. The specification does not teach the function of MASCs that express EREG and ROS1 or any other protein listed in claim 1. The specification does not teach the MASCs of claim 1 have any unnatural structure or function. Accordingly, the claims are directed towards a natural product without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-13, 21, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
i) The concept of isolated multipotent adult stem cells (MASCs) expressing EREG and ROS1 [ ], wherein the MASCs do not express OCT4 in claim 1 lacks written description. The specification does not contemplate any MASCs that express Sox2 and Nanog but not Oct4 as newly encompassed by claim 1. Original claim 6 and the specification are limited to MASCs that do not express Oct4, Sox2, or Nanog. The specification does not infer the absence of one of the three without the others. The specification is limited to listing them together as a group as being absent. Accordingly, the absence of Oct4 and the potential presence of Sox2 and Nanog as claimed was not contemplated in the original disclosure. 
Likewise, the concept of isolated multipotent adult stem cells (MASCs) expressing EREG and ROS1 [ ], wherein the MASCs do not express OCT4 and Sox2 and/or Nanog in claim 7 lacks written description. The specification does not contemplate any MASCs that express Sox2 or Nanog but not Oct4 as newly encompassed by claim 7. Original claim 6 and the specification are limited to MASCs that do not express Oct4, Sox2, or Nanog. The specification does not infer the absence of two of the three without the other. The specification is limited to listing them together as a group as being absent. Accordingly, the absence of Oct4 and the potential presence of Sox2 or Nanog as claimed was not contemplated in the original disclosure. 

Pg 2, line 23, teaches the MASCs express EREG. Pg 2, line 24, and Pg 24, line 13 teaches the MASCs express SPINK6 and/or ROS1. 
The specification does not teach one MASC that expresses EREG and SPINK6, ROS1 or any other protein listed in claim 1. 
The specification teaches ROS1 has been linked to gastric, ovarian, colorectal, and angiosarcoma cancer among others. 
The specification does not teach the specific potency (i.e. the differentiation potential) of MASCs that expresses EREG and ROS1 or any other protein listed in claim 1 by teaching what cells they can become upon exposure to different differentiation conditions. Pg 29, lists ROS1 under “other genes” that are not endodermal, ectodermal or germline genes. The specification does not teach the function of MASCs that express EREG and ROS1 or any other protein listed in claim 1. 
It is not readily apparent applicants were reasonably in possession of any MASCs that express EREG and ROS1 or any other protein listed in claim 1. It is not readily apparent applicants knew the function or differentiation potential of any MASCs that express EREG and ROS1 or any other protein listed in claim 1. 
and ROS1 or any other protein listed in claim 1.  
iii) The concept of isolated MASCs expressing EREG and at least 2, 3 or 5 of ROS1, LHX9, HOTTIP, SPINK6, SNORD35B, SNORD58C, ZNF560, SNORA80B, CDH18, SNORD94, LOC100132735 (FILNC1), SNORD79, ZIC4, MIR137HG, LINC00333, MIR6826, SNORD127, SNORD116-26, HOXC-AS3, KCCAT198, SNORA26, SNORDlI, SNORD116-23, or LOC101926940 (LINC02104)[, wherein the MASCs do not express OCT4[, Sox2, and Nanog]] in claims 2-4 lacks written description. 
Original claim 5 requires expression of two or more genes in Table 4, 5 or 10 that express EREG. 
Original claim 2 requires expression of 5 or more genes in Table 4, 5 or 10.
Pg 2, line 23, teaches the MASCs express EREG. Pg 2, line 24, and Pg 24, line 13 teaches the MASCs express SPINK6 and/or ROS1. 
The specification does not teach one MASC that expresses EREG and 2, 3, 5 or more genes selected from the list in claims 2-4. 
Table 7 lists endodermal, ectodermal, germline (LHX9, PAX3), cardiac, and “other” genes (EREG, ROS1, HOTTIP, SPINK6, SNORD35B and most of the other genes in claims 2-4) without describing any MASCs having any specific combination of EREG and 2, 3, 5, or more of the genes listed in claims 2-4. 
The specification teaches ROS1 has been linked to gastric, ovarian, colorectal, and angiosarcoma cancer among others. 
and 2, 3, 5, or more of the genes listed in claim 2-4 by teaching what cells they can become upon exposure to different differentiation conditions. Pg 29, lists most of the genes listed in claim 2-4 under “other genes” that are not endodermal, ectodermal or germline genes. The specification does not teach the function of MASCs that express EREG and 2, 3, 5, or more of the genes listed in claim 2-4. 
It is not readily apparent applicants were reasonably in possession of any MASCs that express EREG and 2, 3, 5, or more of the genes listed in claim 2-4. It is not readily apparent applicants knew the function or differentiation potential of any MASCs that express EREG and 2, 3, 5, or more of the genes listed in claim 2-4. 
Accordingly, the specification lacks written description for MASCs that express EREG and 2, 3, 5, or more of the genes listed in claims 2-4.  
iv) The specification lacks written description for adult stem cells “isolated from a cell culture” in claim 22. The specification contemplates isolating adult stem cells from adult bone marrow, adipose, dental pulp, et al. tissue and culturing them, but the specification does not contemplate isolating the adult stem cells directly “from a cell culture”. Claim 22 should be canceled. 

Claims 1-4, 7-13, 21, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for isolated adult stem cells, does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it make/use the invention commensurate in scope with these claims.
i) The specification does not enable those of skill to use isolated MASCs expressing EREG and ROS1, LHX9, HOTTIP, SPINK6, SNORD35B, SNORD58C, ZNF560, SNORA80B, CDH18, SNORD94, LOC100132735 (FILNC1), SNORD79, ZIC4, MIR137HG, LINC00333, MIR6826, SNORD127, SNORD116-26, HOXC-AS3, KCCAT198, SNORA26, SNORDlI, SNORD116-23, or LOC101926940 (LINC02104), wherein the MASCs do not express OCT4[, Sox2, and Nanog] as required in claim 1. 
The claim does not require the cells are bone marrow stem cells, adipose stem cells, dental pulp stem cells, et al., each of which has unique structures, functions and potency. Therefore the cells may have any function and potency.
Original claim 5 requires expression of two or more genes in Table 4, 5 or 10 that express EREG. Pg 
Pg 2, line 23, teaches the MASCs express EREG. Pg 2, line 24, and Pg 24, line 13 teaches the MASCs express SPINK6 and/or ROS1. 
The specification does not teach one MASC that expresses EREG and SPINK6, ROS1 or any other protein listed in claim 1. 
The specification teaches ROS1 has been linked to gastric, ovarian, colorectal, and angiosarcoma cancer among others. 
The specification does not teach the specific potency (i.e. the differentiation potential) of MASCs that expresses EREG and ROS1 or any other protein listed in claim 1 by teaching what cells they can become upon exposure to different differentiation conditions. Pg 29, lists ROS1 under “other genes” that are not endodermal, ectodermal 
It is not readily apparent applicants were reasonably in possession of or knew the function/potency of any MASCs that express EREG and ROS1 or any other protein listed in claim 1. 
Given the teachings in the specification taken with the lack of guidance regarding the function/potency of adult stem cells having the marker pattern claimed, it would have required those of skill undue experimentation to determine how to use MASCs that express EREG and ROS1 or any other protein listed in claim 1.  
ii) The specification does not enable those of skill to use isolated MASCs expressing EREG and at least 2, 3 or 5 of ROS1, LHX9, HOTTIP, SPINK6, SNORD35B, SNORD58C, ZNF560, SNORA80B, CDH18, SNORD94, LOC100132735 (FILNC1), SNORD79, ZIC4, MIR137HG, LINC00333, MIR6826, SNORD127, SNORD116-26, HOXC-AS3, KCCAT198, SNORA26, SNORDlI, SNORD116-23, or LOC101926940 (LINC02104)[, wherein the MASCs do not express OCT4[, Sox2, and Nanog]] in claims 2-4. 
See the discussion of the specification above. 
The specification does not teach one MASC that expresses EREG and 2, 3, 5 or more genes selected from the list in claims 2-4. 
The specification does not teach the specific potency (i.e. the differentiation potential) of MASCs that expresses EREG and 2, 3, 5, or more of the genes listed in claim 2-4 by teaching what cells they can become upon exposure to different differentiation conditions. Pg 29, lists most of the genes listed in claim 2-4 under “other 
It is not readily apparent applicants were reasonably in possession of or knew the function/potency of any MASCs that express EREG and 2, 3, 5, or more of the genes listed in claim 2-4. 
Given the teachings in the specification taken with the lack of guidance regarding the function/potency of adult stem cells having the marker pattern claimed, it would have required those of skill undue experimentation to determine how to use MASCs that express EREG and 2, 3, 5, or more of the genes listed in claims 2-4.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 7-11, 13, 21, 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Kern (STEM CELLS 24, 1294-1301 (2006)). 
Kern taught mesenchymal stem cells isolated from bone marrow and adipose tissue of adults. The cells are exactly those described by applicants as being part of the invention (pg 9, lines 23-26); therefore, the cells MUST inherently express EREG and ROS1 or any of the other genes listed in claim 1 because they were isolated using the same method described by applicants. 
Claims 2-4, 7, 8 have been included because the marker patterns claimed MUST inherently flow for the same reasons above. 
Claim 9 has been included because Kern did not teach the cells formed teratormas. 
Claims 10 has been included because Kern taught BM-MSC and AMSC.
Claim 11, 13, 21 have been included because Kern taught the cells in culture which is a “composition” and a “kit” and an “aqueous” suspension. 
Claim 22 has been included because the phrase “cells are isolated from a cell culture” makes the claim a product-by-process but does not further limit the structure or function of the MSCs claimed or distinguish them from the MSCs described by Kern. More importantly, Kern described isolating the MSCs from a cell culture for analysis, and Kern cultured the cells – both of which are “cells isolated from a cell culture”. 

Claims 1-4, 7-13, 21, 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Abatangelo (WO 97/18842). 

Claims 2-4, 7, 8 have been included because the marker patterns claimed MUST inherently flow for the same reasons above. 
Claim 9 has been included because Abatangelo did not teach the cells formed teratomas. 
Claims 10 has been included because Abatangelo taught BM-MSCs.
Claim 11, 13, 21 have been included because Abatangelo taught the cells in culture which is a “composition” and a “kit” and an “aqueous” suspension. 
Claim 12 has been included because Abatangelo taught combining the MSCs with a biodegradable matrix (title). 
Claim 22 has been included because the phrase “cells are isolated from a cell culture” makes the claim a product-by-process but does not further limit the structure or function of the MSCs claimed or distinguish them from the MSCs described by Abatangelo. More importantly, Abatangelo described isolating the MSCs from a cell culture for analysis, and Abatangelo cultured the cells – both of which are “cells isolated from a cell culture”. 

Conclusion
No claim is allowed. 

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632